DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6-7, 10-17, 20-21 and 24-28 have been allowed.
Claims 4-5, 8-9, 18-19 and 22-23 have been cancelled.
All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Mudalige, USPAP 2010/0256836.  Mudalige discloses:
A method for controlling a vehicle upon a roadway includes monitoring a 
trajectory of a host vehicle based upon a global positioning device within the 
host vehicle, monitoring a first wireless communication between the host 
vehicle and a plurality of target vehicles, the first wireless communication 
including a respective trajectory of each of the target vehicles based upon a 
respective global positioning device within each of the target vehicles, 
determining navigational commands for the host vehicle based upon the 
trajectory of the host vehicle and the trajectory of each of the target 
vehicles, and operating the host vehicle based upon the navigational commands.
Mudalige discloses via figure 19:

    PNG
    media_image1.png
    923
    597
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    459
    648
    media_image2.png
    Greyscale


Mudalige discloses via figure 20:

    PNG
    media_image3.png
    562
    599
    media_image3.png
    Greyscale

Mudaglige discloses via figure 17:

    PNG
    media_image4.png
    280
    643
    media_image4.png
    Greyscale

Mudalige disclose via figure 15 and 16:

    PNG
    media_image5.png
    584
    617
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    698
    631
    media_image6.png
    Greyscale

	Mudalige discloses via figure 8:



    PNG
    media_image7.png
    592
    536
    media_image7.png
    Greyscale

Mudalige discloses via figure 7:

    PNG
    media_image8.png
    722
    572
    media_image8.png
    Greyscale







In regard to claims 1 and 15, Mudalige taken either individually or in combination with other prior art of record fails to teach or render obvious a method/system of providing an alert by a navigation system of a first vehicle in a vehicular network, the method comprising:
determining a distance of the first vehicle to the navigation event point; determining an alert time based on an estimate of traffic density, wherein the estimate of traffic density is based on traffic conditions in one or more lanes between the first lane position and the target lane position and the distance of the first vehicle to the navigation event point; and
providing an alert associated with the target lane position at the alert time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667